Per Curiam. Petitioner, Curtis Gibson, by his attorneys, James D. Gibson and Robert E. Irwin, has filed a motion for rule on the clerk. His attorneys admit that the record was tendered late due to their miscalculation of the seven-month maximum limit for filing the record in this Court. See Rule 5, Ark. R. App. P., Ark. Stat. Ann., Vol. 3A (Repl. 1979). We find that such error, admittedly made by the attorney for a criminal defendant, is good cause to grant the motion. See per curiam dated February 5, 1979, 265 Ark. 964; Terry v. State, 272 Ark. 243 (1981). A copy of this opinion will be forwarded to the Committee on Professional Conduct.